Title: To George Washington from James Warren, 2 May 1789
From: Warren, James
To: Washington, George



Sir
Plymouth Massachusetts May 2d 1789

When your arrival at the head of the General Government is

announced, it is become my duty as it was before my inclination, to make my congratulations both to you & to my Country, which I most sincerely do, on this occasion: for however I may have been at first in opinion against the new Constitution before its ratification, I now think it the duty of every good citizen to rejoice in every measure calculated to carry it into operation agreable to the principles on which it was adopted; among which I can concieve of none more suited to the purpose than placing at the head of it a man who enjoys the unlimited & well-founded confidence of the whole country.
I do not flatter you, Sir, when I assure you that my own particular wishes, founded on the greatest respect, esteem & friendship, are fully gratified by this event; nor do I deceive you, when I tell you that it will give me pleasure to do every thing in my power to make your Administration easy to yourself & happy to your country. Your Excellency will have no difficulty in believing me very sincere, notwithstanding any misrepresentations originating from party & founded in tory resentments, & when I assure you, Sir, that I am the same man, governed by the same principles, pursuing the same line of conduct I did when you was pleased to honour me with a considerable share of your confidence at Cambridge: I feel happy in contemplating that I never decieved you then in point of sincerity & zeal for the public good, or in attachment to your person.
The New Government, however untrodden & delicate the ground is on which the several branches have to act, seems to open with the auspicious omen of harmony; a circumstance very favorable to the hopes of their surmounting the many & great difficulties they have to encounter in the infancy of the Government when precedents are to be established with caution, & laws to originate without precedents.
I will detain you no longer from your many & arduous avocations, than to wish you every blessing & success. I have the honour to be, Sir, with the greatest esteem & respect Your Excellency’s most obedient hum: servant

Jas Warren

